Citation Nr: 0501528	
Decision Date: 01/19/05    Archive Date: 02/07/05

DOCKET NO.  99-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date prior to October 10, 
1996, for the grant of service connection for residuals of 
prostate cancer, status post radical perineal prostatectomy.

2.  Evaluation of residuals of prostate cancer, status post 
radical perineal prostatectomy, currently rated as 60 percent 
disabling.  

3.  Entitlement to an effective date prior to July 7, 1997, 
for the assignment of a total rating based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran reportedly had active service from January 1965 
to September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations by a regional 
office (RO) of the Department of Veterans Affairs (VA).  In 
July 2003, the veteran appeared at a Board hearing at the RO.  
The case was previously before the Board and was remanded in 
February 2004.   


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
prostate cancer was received on October 10, 1996.

2.  The RO established service connection for prostate cancer 
as of October 10, 1996.

3.  No claim for service connection for prostate cancer was 
made prior to October 10, 1996.  

4.  Since October 10, 1996, the service-connected residuals 
of prostate cancer, status post radical perineal 
prostatectomy has been manifested by voiding dysfunction 
requiring the use and changing of absorbent pads four or more 
times per day.  

5.  The veteran's service-connected disabilities have 
precluded substantially gainful employment October 10, 1996.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 10, 
1996, for the grant of service connection for residuals of 
prostate cancer, status post radical perineal prostatectomy, 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400, 3.816 (2004).

2.  The criteria for a 60 percent evaluation (but no higher) 
for prostate cancer, status post radical perineal 
prostatectomy, have been met since October 10, 1996.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115, Diagnostic 
Code 7528 (2004).

3.  The criteria for an effective date of October 10, 1996, 
for the grant of a total rating based upon individual 
unemployability have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the November 
1998, July 2002, and May 2004 statements of the case, the 
July 2002, December 2002, and May 2004 supplemental 
statements of the case, and the March 2004 VCAA letter, have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, in the statements and supplemental statements of 
the case and in the VCAA letter the appellant was advised of 
the types of evidence VA would assist in obtaining as well as 
the appellant's own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board also notes that the March 2004 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's initial rating actions came before 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
March 2004 regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  Thereafter, the appellant submitted 
an April 2004 statement in support of claim which indicated 
that he had no other evidence relevant to the claims.  Under 
these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on 
this claim have been accomplished and that adjudication of 
the claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant. See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the appellant has 
been afforded every opportunity to submit evidence in support 
of his claim.  Moreover, all available pertinent records, in 
service, private, and VA, have been obtained.  The veteran 
has also been afforded several VA examinations.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
Significantly, no additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under these circumstances of this particular case, 
no further action is necessary to assist the appellant.

Earlier Effective Date for Service 
Connection for Residuals of Prostate 
Cancer, Status Post Radical Perineal 
Prostatectomy

The veteran contends, in essence, that he is entitled to an 
effective date prior to October 10, 1996, for service 
connection for residuals of prostate cancer, status post 
radical perineal prostatectomy .

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  A claim for compensation 
may be considered to be a claim for pension and a claim for 
pension may be considered to be a claim for compensation.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155(a).

The effective date of presumptive service connection is the 
date entitlement arose, if claim is received within 1 year 
after separation from active duty; otherwise date of receipt 
of claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400.

The Board must also consider whether the veteran would be 
entitled to an earlier effective date under the final 
Stipulation and Order in Nehmer v. United States Veterans 
Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), 
the specific guidance describing the Stipulation and Order 
setting forth VA's ongoing responsibilities for further 
rulemaking and disability payments to class members provided 
in Nehmer v. United States Veterans Admin., 32 F Supp 2d 1175 
(N.D. Cal 1999) (Nehmer II), the class action Order in Nehmer 
v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. 
Cal., Dec. 12, 2000), and Nehmer et al v. Veterans 
Administration of the Government of the United States, 284 
F.3d 1158 (9th Cir. 2002) (Nehmer III).  This line of cases 
creates a limited exception to the statutory provisions 
governing the assignment of effective dates.

In August 2003, VA published a regulation governing effective 
dates for claims for service connection for diseases presumed 
to be caused by herbicide or Agent Orange exposure, and 
affected by the line of Nehmer cases.  This regulation became 
effective September 24, 2003.  This regulation is applicable 
to claims where VA denied compensation for a covered 
herbicide disease in a decision issued between September 25, 
1985, and May 3, 1989.  This regulation is also applicable to 
claims for disability compensation for the covered herbicide 
disease that were either pending before VA on May 3, 1989, or 
were received by VA between that date and the effective date 
of the statute or regulation establishing a presumption of 
service connection for the covered disease.  Covered 
herbicide diseases are: type 2 diabetes, Hodgkin's disease, 
multiple myeloma, non- Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  This new 
regulation is applicable to the veteran's claim.  The RO has 
not addressed this new regulation and the appellant has not 
been advised of this new regulation in a supplemental 
statement of the case.  However, the statement and 
supplemental statements of the case issued by the RO 
indicated that the effective date for the grant of service 
connection was governed by the Nehmer cases.  The newly 
promulgated regulation only codified the requirements of the 
Nehmer cases and VA's prior implementation of those cases.  
Therefore, there is no prejudice to the veteran in the Board 
considering this case at this time under the new regulation 
without referring the case to the RO for consideration of the 
new regulation.  38 C.F.R. § 3.816; Bernard v. Brown, 4 Vet. 
App. 384 (1993).

If a Nehmer class member's claim for disability compensation 
for the covered herbicide disease was either pending before 
VA on May 3, 1989, or was received by VA between that date 
and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, the effective date of the award will be the 
later of the date such claim was received by VA or the date 
the disability arose.  A claim will be considered a claim for 
compensation for a particular covered herbicide disease if 
the application and other supporting statements and 
submissions may reasonably be viewed, under the standards 
ordinarily governing compensation claims, as indicating an 
intent to apply for compensation for the covered herbicide 
disability or VA issued a decision on the claim, between May 
3, 1989, and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease.  38 C.F.R. § 3.816(c)(2)).

In July 1968, the veteran filed a claim for VA compensation 
or pension (VA Form 21-526).  This was a formal claim.  38 
C.F.R. § 3.151(a).  There was no indication of a request of 
service connection for prostate cancer.  In March 1983, the 
veteran filed another formal application for compensation and 
pension.  Again there was no reference to prostate cancer or 
problems.  In December 1992, the veteran requested service 
connection for PTSD.  There was no reference to prostate 
cancer or problems at that time.  

The above statements and applications are claims for service 
connected and nonservice-connected benefits.  However, they 
may not be construed as claims for service connection for 
prostate cancer.  38 C.F.R. §§ 3.151(a), 3.155(a).

On October 10, 1996, an application for compensation and 
pension was received.  The veteran also submitted a statement 
in support of claim with his application requesting service 
connection for prostate cancer as a result of his exposure to 
Agent Orange.  The veteran indicated that he had had prostate 
surgery performed at LSU Medical Center in September 1994.  

The communication received from the veteran on October 10, 
1996, was the first communication in which he identified 
prostate cancer as a disease for which service connection was 
sought.  The RO subsequently established service connection 
for prostate cancer as a disease presumed to be due to 
exposure to herbicide or Agent Orange.  Although the RO 
initially assigned an effective date of November 7, 1995, it 
subsequently found this to be clearly and unmistakably in 
error, and the RO determined that the effective date should 
October 10, 1996, the date of receipt of the veteran's claim.  
This date was prior to the November 7, 1996, the effective 
date of the regulation that established prostate cancer as a 
disease for which service connection is presumed in veterans 
exposed to herbicide or Agent Orange.  However, in accordance 
with the Nehmer decision and VA's implementation of that 
decision, the effective date for service connection is the 
date of the claim which is October 10, 1996.  Additionally, 
the newly promulgated regulation that implements the Nehmer 
decision also provides that for a claim pending between May 
3, 1989, and the effective date of the regulation 
establishing a presumption of service connection for a 
covered disease, the effective date is the later of the date 
the claim was received or the date entitlement arose.  Since 
the veteran's claim was pending in October 1996, the 
effective date is the date the claim was received.  38 C.F.R. 
§ 3.400(b)(2)(ii); 38 C.F.R. § 3.816(c)(2)).

At his July 2003 hearing, the veteran reported that he was 
first diagnosed with prostate cancer in 1994.  He stated that 
he tried to go for treatment at VA first but was told that he 
would have been put on a wait list.

The veteran has indicated that the effective date should be 
in 1994, when he was first diagnosed with prostate cancer.  
However, no claim for service connection for prostate cancer 
was received until October 10, 1996, and there are no prior 
documents that can be construed as a claim for service 
connection for prostate cancer.  As more than one year had 
elapsed since the veteran was discharged from service and the 
evidence showed that he had been diagnosed with the disease 
prior to the claim, the effective date for service connection 
for prostate cancer is the date the claim is received.  The 
Board stresses to the veteran that although he was diagnosed 
with the disease prior to 1996, the effective date of service 
connection is determined by the date he filed his claim with 
VA.  Since the veteran's claim was received by VA on October 
10, 1996, the date of claim and effective date of service 
connection is that date.  This is consistent with the 
effective date established by the RO.  38 C.F.R. 
§ 3.400(b)(2)(ii); 38 C.F.R. § 3.816(c)(2)).

The veteran filed his claim for service connection for 
prostate cancer on October 10, 1996.  No earlier service 
connection claim for this disorder was made by the veteran.  
The RO adjudicated the veteran's claim and established an 
effective date of October 10, 1996, for service connection 
for prostate cancer which is consistent with the date of 
claim and the requirements of the Nehmer decision.  
Accordingly, the preponderance of the evidence is against the 
claim for an effective date earlier than October 10, 1996, 
for service connection for prostate cancer.  38 U.S.C.A. 
§§ 5101(a), 5110(a), (b); 38 C.F.R. §§ 3.151(a), 3.155, 
3.400(b)(2)(ii), 3.816.

Evaluation of Prostate Cancer

The present appeal involves the veteran's claim that the 
severity of his service-connected prostate cancer warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991). 

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Voiding dysfunction is rated based on symptoms of urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. 
§ 4.115a.  Evaluation under urine leakage involves ratings 
ranging from 20 to 60 percent and contemplates continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  When these factors 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent evaluation is warranted. 38 C.F.R. § 4.115a.  When 
there is leakage requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day, a 40 percent 
disability rating is warranted.  Id.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  
Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  38 C.F.R. § 4.115.  A 40 percent rating 
contemplates a daytime voiding interval less than 1 hour, or 
awakening to void 5 or more times per night.  Id.  A 20 
percent rating contemplates daytime voiding interval between 
1 and 2 hours, or awakening to void 3 to 4 times per night.  
Id.  A 10 percent rating contemplates daytime voiding 
interval between 2 and 3 hours, or awakening to void 2 times 
per night. Id.

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115.  A 10 percent 
rating contemplates marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post-void 
residuals greater than 150 cubic centimeters (cc's); (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc's per second); (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  Id.  A 
noncompensable rating contemplates obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year.  Id.

As noted above, the veteran had a radical perineal 
prostatectomy performed in September 1994.  At the time of 
his July 1997 VA examination, the veteran reported having 
urinary frequency and nocturia.  He also had hesitancy and 
sometimes trouble from his medication while voiding.  He 
further indicated that the use of pads had been required 
during the postoperative period and that he had only not had 
to use pads for the past few months.  At the time of an April 
1998 VA visit, the veteran reported having urinary 
incontinence for the past nine months.  

At the time of a May 2002 VA examination, the veteran 
reported having had urinary incontinence since his September 
1994 surgery.  He also noted having urinary tract infections 
approximately three times per year.  

At the time of his July 2003 hearing, the veteran testified 
that he was totally incontinent.  He stated that he had had 
this problem since his surgery.  He noted that while he had 
been told that his incontinence might improve, there was 
never any improvement.  He stated that he was currently 
getting up at least four times per night to change his pad.  

The Board is of the opinion that the criteria for a 60 
percent disability evaluation have been met since the receipt 
of the veteran's original claim for compensation.  

Based upon the testimony of the veteran and the medical 
evidence of record, including the July 1997 and May 2002 VA 
examinations, it appears that the veteran had to use 
absorbent pads due to his urinary frequency on an almost 
continuous basis since his surgery in 1994.  As such, a 60 
percent evaluation is warranted since October 10, 1996, the 
date of receipt of his initial request for service connection 
for prostate cancer.  

As this is the highest schedular evaluation under this code, 
the Board must address whether an increased evaluation is 
warranted under an analogous code.  In this regard, there has 
been demonstration of renal dysfunction and there has been no 
demonstration of recurrence of the veteran's prostate cancer 
.  Thus, an increased evaluation would not be warranted under 
4.115a relating to renal dysfunction or under DC 7528 
relating to malignant neoplasms of the genitourinary system.  

Earlier Effective Date for a Total Rating

The Court has determined that an award of total rating for 
compensation purposes based on individual unemployability is 
an award of increased disability compensation for purposes of 
assigning an effective date.  Wood v. Derwinski, 1 Vet. App. 
367, 369 (1991).  The assignment of effective dates for 
increased evaluations is governed by 38 U.S.C.A. § 5110 and 
38 C.F.R. § 3.400.  The statute provides, in pertinent part, 
that:

(a) Unless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110.

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.

(o)(2) Disability compensation.  Earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.

The governing regulations provide that a total disability 
rating based on individual unemployability due to a service-
connected disability may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  
38 C.F.R. §§ 3.341(a), 4.19.  The regulations further provide 
that if there is only such disability, it must be rated at 60 
percent or more; and if there are two or more disabilities, 
at least one disability must be rated at 40 percent or more, 
and sufficient additional disability must bring the combined 
rating to 70 percent or more.  Disabilities resulting from 
common etiology or a single accident or disabilities 
affecting a single body system will be considered as one 
disability for the above purposes of one 60 percent 
disability or one 40 percent disability.  38 C.F.R. 
§ 4.16(a).

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due the to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).  Therefore, the Board must evaluate whether there 
are circumstances in the appellant's case, apart from any 
non-service-connected condition and advancing age, which 
would justify a total rating based on individual 
unemployability due solely to the service-connected 
conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

As noted above, the veteran had prostate surgery in September 
1994.  Based upon the Board's action in this decision, the 
veteran's disability for his prostate cancer has now been 
evaluated as 60 percent disabling since October 10, 1996, the 
date of receipt of his request for service connection for 
prostate cancer.  

The Board notes that the veteran was not working at the time 
of his request for service connection for prostate cancer.  
The Board further observes that in an April 1996 statement, 
received on October 10, 1996, the veteran's private physician 
stated that the veteran was currently permanently and totally 
disabled.  He noted that due to the veteran's multiple 
medical problems and surgical procedures, he did not feel 
that the veteran would ever be able to return to any gainful 
employment.  

At his July 2003 hearing, the veteran testified that he 
should have been assigned a total disability evaluation based 
upon individual unemployability from the date of his grant of 
service connection for prostate cancer.  

The criteria for a total disability evaluation based upon 
individual unemployability have been met since October 10, 
1996.  It was at that time that the veteran met the criteria 
for a 60 percent evaluation for prostate cancer.  

However, an effective date prior to October 10, 1996, is not 
warranted because service connection for prostate cancer, the 
basis for the current finding that the veteran was 
unemployable, was not in effect prior to that date.  




ORDER

An effective date earlier than October 10, 1996, for the 
grant of service connection for residuals of prostate cancer, 
status post radical perineal prostatectomy, is not warranted.  
To this extent, the appeal is denied.

A 60 percent evaluation (but no higher) for prostate cancer, 
status post radical perineal prostatectomy, is warranted from 
October 10, 1996.  An effective date of October 10, 1996, for 
the grant of a total rating based upon individual 
unemployability is warranted.  To this extent, the appeal is 
granted. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


